DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Applicants are suggested to include a comma after “air vehicle” in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 100 and 350 deg C, and the claim also recites 200 and 300 deg C which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0154703 (US ‘703).
As to Claim 1, US ‘703 discloses a process of obtaining an electrically conductive composite material of carbon nanofibers and a thermoplastic that are blended and dried then subjected to a drying and heat treatment (para. 0022-0030) wherein the drying step occurs in an oven at 25 to 180 deg C from 15 min to a 1 hour (para. 0129-0130). 
As to Claim 4, the thermoplastic resin can be polyether ether ketone (para. 0079). 
. 
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0235135 (US ‘135).
As to Claim 1, US ‘135 discloses a process whereby a thermoplastic (polycarbonate) is blended with short carbon fibers which have a diameter of up to 5 microns and length of 25 microns (per an aspect ratio of 5) (para. 0011) and thermal press molded together and subjecting to a heat treatment (annealing) at 200 deg C, which the Examiner construes as a predetermined temperature, for two hours, which the Examiner construes as a predetermined time (para. 0041). 
	US ‘135 fails to disclose 1) the specific steps of preheating a furnace and placing the composite in the preheated furnace and 2) the composite is electrically conductive.
	As to difference 1), it would have been obvious to one of ordinary skill in the art to utilize a furnace at the predetermined temperature for purposes of providing the annealing treatment as this method would have an obvious advantage as being the most efficient process to achieve the steps of annealing as required by the prior art. 
	As to difference 2), it would have been obvious to one of ordinary skill in the art to assume some of the embodiments of the US ‘135 to be potentially electrically conductive due to the intrinsic conductivity of carbon present in the prior art 
	As to Claim 2, US ‘135 discloses melt kneading the fibers and thermoplastic, however, fails to disclose a method step of forming the composite via the production of granules of the thermoplastic and the short carbon fibers. 
	As to the difference, US ‘061 discloses the fabrication of a composite comprising thermoplastic and fibers wherein the materials are melt kneaded and then formed into pellets (granules) (Col. 17, lines 25-63).
	It would have been obvious to one of ordinary skill in the art to utilize the process of US ‘061 on the melt blended composite of US ‘135 for the purposes of improving the storability and transport of the composite material. 
	As to Claim 3, US ‘135 fails to disclose the use of a high-pressure injection molding process to produce a composite. 
	As to the difference, US ‘061 discloses the granules produced can molded into compositions using high pressure injection molding (Col. 18, lines 39-50). 
	It would have been obvious to high pressure injection mold the composite of US ‘135 and US ‘061 as US ‘061 discloses said process as known approach for making articles from said composites. 

	As to Claim 5, US ‘135 discloses the crystallization promoter i.e. carbon fiber present from 0.1 to 80 mass % (para. 0025). 
	As to Claim 6, US ’135 discloses that crystallization properties of the resin depend upon the crystallization time or temperature in the presence of a crystallization promoter (para. 0009).  However, US ‘135 fails to specifically disclose the predetermined heating duration as being determined by the predetermined heating temperature.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the time and temperature of the crystallization process of US ‘135 through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claims 7-9, see discussion of Claim 1 above. 
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US ‘703.
The Examiner notes the product by process limitations of Claims 10-17 and notes MPEP 2113 which states, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”  In the cases of Claims 10-17, the Examiner construes the claims as to the finished composite material components and does not give patentable weight to the process limitations of Claims 10 and 11. 
As to Claims 10-11, see discussion of Claim 1 above in regards to the composite components.  US ‘703 further discloses the composite for use in aeronautical structural parts.
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘703.

As to the difference, it would have been obvious to one of ordinary skill in the art to utilize the composite of US ‘703 in the parts of Claims 12-17 as the parts are common aeronautical parts and there would be advantage of using the US ‘703 composite to utilize a material that is both strong and light weight. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 3/8/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762